                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY                              §
PARTNERS, LLC,                                  §
                                                §
                   Plaintiff                    §
                                                §
       v.                                       §     CASE NO. 2:21-cv-00040-JRG
                                                §     (Lead Case)
HUAWEI DEVICE CO., LTD.,                        §
HUAWEI DEVICE USA, INC.,                        §     JURY TRIAL DEMANDED
                                                §
                   Defendants.
                                                §

GESTURE TECHNOLOGY                              §
PARTNERS, LLC,                                  §
                                                §
                   Plaintiff                    §
                                                §
       v.                                       §     CASE NO. 2:21-cv-00041-JRG
                                                §     (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                   §
AND SAMSUNG ELECTRONICS                         §     JURY TRIAL DEMANDED
AMERICA, INC.,                                  §
                                                §
                   Defendants.


            ORDER GRANTING JOINT MOTION TO EXTEND TIME TO FILE
                       PROPOSED PROTECTIVE ORDER

       Before the Court is the Parties’ Joint Motion to Extend Deadline to File Proposed

Protective Order. Having considered the motion, and that it is joint, the motion is hereby granted.

The Docket Control Order is hereby modified as follows:

 Current Deadline         New Deadline
 June 2, 2021             June 3, 2021              File Proposed Protective Order

       IT IS SO ORDERED.
